Citation Nr: 1243310	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran was in the United States Navy from August 1976 to March 1984 but with only one year, four months, and 12 days of active service due to unauthorized absences from October 28, 1977 to April 30, 1978 and from May 3, 1978 to January 9, 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) that denied the appellant's claim for depression.  Bipolar disorder and schizoaffective disorder have also been diagnosed.  During the pendency of this appeal, the Veteran filed a claim for service connection for PTSD, which was denied in a March 2009 rating decision by the Nashville, Tennessee, RO.  The Veteran's claim for service connection for PTSD, as well as claims of entitlement to service connection for bipolar disorder and schizoaffective disorder, has been incorporated into his current appeal.  Clemons v. Shinseki, 23 Vet. App 1 (2009).

In June 2010 and in October 2011, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current psychiatric disorder was caused or aggravated by his service.  He contends that while onboard the USS Franklin D. Roosevelt, from December 1976 to October 1977, a new recruit was beaten badly with towels wrapped around bars of soap, perhaps to death, by other servicemen.  See written statement from Veteran dated in August 2009.  He contends that when he awoke the morning after the incident, the man was gone.  Since that incident, he has suffered from bad memories, nightmares, and guilt.  In December 2011, a VA examiner opined that if that event occurred, than it could have contributed to his instability.  Because no attempt has yet been made to verify that the incident occurred, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Service Records Research Center (JSRRC) to determine whether there was an assault  wherein a serviceman "Charles" was beaten with towels wrapped around bars of soap, possibly to death, from December 1976 to October 1977 on the USS Franklin D. Roosevelt, Company 414.  Document all responses in the record. Deck logs for the period when the incident allegedly occurred should be obtained. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


